NO. 07-04-0279-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                     JUNE 14, 2004

                          ______________________________


                         MICHAEL EDMONDSON, APPELLANT

                                            V.

       ENTREPRENEUR MEDIA, INC. AND JOHN A. MUELLER, APPELLEES


                        _________________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 89,925-B; HONORABLE JOHN BOARD, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Following a bench trial and rendition of judgment in his favor, appellant Michael

Edmondson perfected this appeal against appellees Entrepreneur Media, Inc. and John

A. Mueller. By letter dated May 17, 2004, this Court directed Edmondson to pay the

required filing fee of $125 within ten days before any further action could be taken in this
appeal, noting that failure to do so might result in dismissal. Unless a party is excused

from paying a filing fee, the Clerk of this Court is required to collect filing fees set by statute

or the Supreme Court when an item is presented for filing. See Tex. R. App. P. 5 and

12.1(b). Although the filing of a notice of appeal invokes this Court’s jurisdiction, if a party

fails to follow the prescribed rules of appellate procedure, the appeal may be dismissed.

Tex. R. App. P. 25.1(b). Thus, because the filing fee of $125 remains unpaid, we must

dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).


                                             Don H. Reavis
                                               Justice




                                                2